NO. 12-09-00311-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS


AL HAYES,                                                  '    APPEAL FROM THE 402ND
APPELLANT

V.                                                         '    JUDICIAL DISTRICT COURT OF

JOSEPH MOTT, LEONARD GROSS,
JOHN NICHOLS, RICHARD EBERT,    ' WOOD COUNTY, TEXAS
MARK MOORE, CHARLES GASKILL
AND CHARLES HALL,
APPELLEES
                    MEMORANDUM OPINION
                         PER CURIAM
         Appellant, Al Hays, has filed a motion to dismiss this appeal. In his motion, Hays
states that he no longer wishes to pursue the appeal. The motion includes a “Certificate
of Agreement” signed by counsel for Appellees, Joseph Mott, Leonard Gross, John
Nichols, Richard Ebert, Mark Moore, Charles Gaskill, and Charles Hall. Because Hays
has met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is
granted, and the appeal is dismissed. As requested by Hays in his motion, the costs of
this appeal are assessed against the party incurring them.
Opinion delivered November 12, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)